In the principal feature of this case it is not distinguishable from Ballard v. Hill, 7 N.C. 410, the maternal half-brother was preferred to a more distant *Page 105 
collateral, though the estate descended upon the brother, under whom he claimed, from the father. It was a contest between the maternal brothers and sisters and the paternal cousin, who was heir at common law. In this case the lessor of the plaintiff is paternal half-brother, and the estate descended to his brother from his mother. The record not disclosing that there are any heirs nearer in degree on the side of the mother,   (171) the plaintiff is entitled to recover.
The other question arising out of the facts stated has also been adjudged in Cutlar v. Cutlar, 9 N.C. 329. There the lessor of the plaintiff was born after the death of his brother; but upon his birth he became heir to him, and is consequently entitled according to the principles of the common law.
PER CURIAM. Judgment affirmed.